t c memo united_states tax_court estate of franklin z adell deceased kevin r adell temporary co-personal representative petitioner v commissioner of internal revenue respondent docket no 24412-12l filed date denis john conlon steven spencer brown and royal b martin jr for petitioner angela b reynolds for respondent memorandum opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date upholding collection of the estate’s unpaid gift_tax liability for tax_year we must consider whether respondent’s determination to proceed with collection was proper unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background this case was fully stipulated under rule the stipulated facts are incorporated in our findings by this reference the estate’s representative is the son of the decedent and he lives in florida the petition includes a michigan address on date the decedent died while a resident of michigan and his will was probated in michigan in before his death the decedent paid a dollar_figure legal judgment judgment entered against his son on date the estate filed timely a form_706 united_states estate and generation-skipping_transfer_tax return which reported the amount of the judgment as a loan receivable by the estate and thus an asset of the gross_estate on this return the estate made an election under sec_6166 to defer payment of a portion of the estate_tax for five years and to pay the estate_tax in installments the date estate_tax_return and accompanying schedules indicate that the estate owned three closely held businesses having the following values company birmingham properties inc stn com inc adell broadcasting corp value dollar_figure big_number big_number the date estate_tax_return and schedules reported dollar_figure of total estate_tax due the estate paid the dollar_figure portion of the estate_tax that could not be deferred under the estate’s sec_6166 election at the time it submitted the estate_tax_return payment of the remaining dollar_figure of estate_tax was deferred on date respondent assessed dollar_figure of estate_tax against the estate on the basis of the estate’s date estate_tax_return on date respondent issued a notice of final_determination to the estate that the estate’s election under sec_6166 had terminated on the ground that the estate failed to pay the installments as they came due we upheld the termination of the election estate of adell v commissioner tcmemo_2013_228 on date the estate filed an amended form_706 first amended estate_tax_return which reclassified the judgment as a taxable gift and a form_709 united_states gift and generation-skipping_transfer_tax return which reported the judgment as a taxable gift the gift_tax_return showed dollar_figure of gift_tax due on date the estate filed a second amended form_706 second amended estate_tax_return the second amended estate_tax_return reported the value of stn com inc as zero and classified the judgment as a taxable gift on date respondent assessed dollar_figure of gift_tax on the basis of the gift_tax_return respondent also assessed a dollar_figure penalty for late filing of the gift_tax_return a dollar_figure penalty for late payment of the gift_tax and dollar_figure of interest the estate’s reporting and respondent’s assessment of the gift_tax created a situation in which the judgment was included in both the estate_tax assessment and the gift_tax assessment on date respondent issued two notices of deficiency one regarding the estate_tax liability and the other regarding the gift_tax liability the estate_tax notice_of_deficiency determined that the estate owed dollar_figure of estate_tax the estate_tax notice_of_deficiency included the dollar_figure judgment as an asset of the gross_estate the gift_tax notice_of_deficiency determined that the estate owed dollar_figure of gift_tax equal to the amount self-assessed on the gift_tax_return plus an additional dollar_figure of unreported gift_tax a timely petition was filed in this court in response to the estate_tax notice_of_deficiency and that case is pending at docket no the estate contends that the estate_tax notice_of_deficiency is erroneous because it includes the judgment as an asset of the taxable_estate and overvalues stn com inc the case at docket no was tried in date no petition was filed with this court in response to the gift_tax notice_of_deficiency on date the estate filed a protest letter with respondent concerning the gift_tax liability the protest letter requested that respondent stay all collection actions consolidate consideration of the gift_tax liability with consideration of the estate_tax liability and abate the penalties the estate requested that respondent abate the penalties on the grounds that the judgment had already been reported as an asset on the date estate_tax_return and that the gift_tax liability could be satisfied by applying the dollar_figure estate_tax payment against the gift_tax liability the estate’s protest letter was assigned to an appeals officer for consideration on date respondent assessed the additional dollar_figure of gift_tax that respondent had determined in the gift_tax notice_of_deficiency plus dollar_figure of interest for tax_year on date respondent sent the estate a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to the gift_tax on date the estate filed a form request for a collection_due_process or equivalent_hearing cdp hearing request regarding the letter on date respondent sent the estate a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notifying the estate that respondent had filed a notice_of_federal_tax_lien nftl with respect to the gift_tax on date the estate filed a cdp hearing request regarding the letter on date a settlement officer sent the estate a letter scheduling a telephone collection_due_process cdp conference for date to address the proposed levy on date the settlement officer sent the estate a letter requesting that the estate provide within days any information it would like the settlement officer to consider on date the settlement officer sent a letter scheduling a telephone cdp hearing for date to address the nftl on date the estate’s counsel sent a letter to the settlement officer stating that the dollar_figure estate_tax payment should be applied against the dollar_figure gift_tax liability on date the telephone cdp conference was held the estate’s counsel contended that because the judgment was included in both the estate_tax assessment and the gift_tax assessment it should be removed from one of the accounts the estate’s counsel further contended that if respondent were to sustain the gift_tax assessment respondent should transfer the dollar_figure estate_tax payment to the gift_tax account to satisfy the gift_tax liability on date the settlement officer informed the estate that respondent would suspend the cdp proceedings until the appeals_office determined whether the judgment should be included in the estate_tax assessment or the gift_tax assessment on date the appeals_office determined that the judgment should be included in the gift_tax assessment on date the estate’s counsel sent a letter to the settlement officer stating that the dollar_figure estate_tax payment should be applied against the on date the estate and respondent filed a stipulation of settled issues in the case at docket no stating that the judgment was a taxable gift rather than an asset of the estate dollar_figure gift_tax liability the letter also requested that respondent issue a notice_of_determination on date the estate’s counsel informed the settlement officer that the estate did not wish to pursue a collection alternative because the estate_tax payment should be applied against the gift_tax liability the estate’s counsel reiterated his request that the settlement officer issue a notice_of_determination on date the appeals officer sent a letter to the estate disallowing the claim_for_abatement of gift_tax penalties and interest the letter noted that the gift_tax_return was due on date but the internal_revenue_service irs did not receive it until date in addition to the judgment the decedent made gifts of dollar_figure in and dollar_figure in for which gift_tax returns were due but never filed and there was no overpayment of estate_tax available to apply against the gift_tax liability because the estate remained liable for the deferred portion of the estate_tax and that the case at docket no was still pending in this court as of date the assessed estate_tax balance was dollar_figure of deferred estate_tax plus dollar_figure of interest on date respondent sent petitioner the notice_of_determination sustaining the proposed levy and nftl in the notice of determination the settlement officer verified that all the requirements of applicable law had been met considered the issues the estate raised and determined that the proposed collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of the estate that the collection action be no more intrusive than necessary discussion sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 the federal government obtains a federal_tax_lien against the property and rights to property whether real or personal of a taxpayer with an outstanding tax_liability whenever a demand for payment has been made and the taxpayer neglects or refuses to pay sec_6321 122_tc_287 sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see also sec_6321 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6320 if the taxpayer requests a cdp hearing the hearing is conducted by the appeals_office sec_6320 sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6320 sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6320 sec_6330 where the validity of the underlying tax_liability is properly in issue we review that matter de novo 114_tc_604 114_tc_176 where the underlying liability is not in issue we review the matter for abuse_of_discretion see 131_tc_197 goza v commissioner t c pincite the estate contends that respondent should have credited the payment it made with the date estate_tax_return against its gift_tax liability there is some lack of uniformity in our precedents as to whether a de novo standard of review applies where as appears to be true here the controversy concerns the proper application against the tax_liability at issue in the cdp hearing of a credit overpayment or remittance because we would sustain respondent’s determination in this case under either standard of review we have no need to decide which one applies see golub v commissioner tcmemo_2013_196 at the estate contends that it designated the date payment be applied to the estate’s gift_tax liability the irs allows a taxpayer to designate the application of a voluntary tax payment if the irs has assessed one or more tax_liabilities against the taxpayer when he or she submits the payment and the taxpayer provides specific contemporaneous written directions for application of the payment 47_tc_65 concert staging servs inc v commissioner tcmemo_2011_231 slip op pincite see also revproc_2002_26 2002_1_cb_746 if the taxpayer does not properly designate how a payment should be applied the irs generally applies the payment in a manner see 125_tc_14 compare 116_tc_60 applying de novo standard where taxpayer challenged application of overpayment credits reasoning that the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled was properly at issue with kovacevich v commissioner tcmemo_2009_160 slip op pincite applying abuse_of_discretion standard where taxpayer challenged application of tax_payments and orian v commissioner tcmemo_2010_234 slip op pincite same that best serves its interest 961_f2d_867 9th cir concert staging servs inc v commissioner slip op pincite see also revproc_2002_26 supra the estate remitted the date payment to respondent with the date estate_tax_return as of date respondent had assessed only the estate_tax against the estate the estate did not file a gift_tax_return until date and respondent did not assess the gift_tax liability until date therefore the estate could not have designated that the date payment be applied against the gift_tax liability the estate contends that it made an overpayment of estate_tax sec_6402 authorizes the commissioner to credit a taxpayer’s overpayment against any internal revenue tax_liability of the taxpayer see 138_tc_348 for a tax payable in installments sec_6403 provides that any overpayment of an installment must be applied first to any unpaid installments if the amount of the overpayment exceeds the full amount of the tax due then it may be credited or refunded as provided in sec_6402 sec_6403 92_tc_714 aff’d 928_f2d_901 9th cir respondent assessed dollar_figure of estate_tax on the basis of the original estate_tax_return the estate paid the dollar_figure nondeferrable portion of the estate_tax on its first amended estate_tax_return the estate reported dollar_figure of nondeferrable estate_tax equal to the original nondeferrable portion of the estate_tax less the amount of the estate_tax attributable to the judgment the estate contends that it overpaid the nondeferrable portion of the estate_tax by dollar_figure we have held that sec_6403 applies in instances where the taxpayer makes an election under sec_6166 and overpays the nondeferrable portion of the estate_tax estate of bell v commissioner t c pincite we further held that under sec_6403 the commissioner must apply any overpayment of the nondeferrable portion to the deferred portion before the commissioner can credit or refund the overpayment to the taxpayer id the parties agree that as of date the estate had dollar_figure of assessed deferred estate_tax plus dollar_figure of interest even if the estate overpaid the nondeferrable portion it did not pay more than the full amount of estate_tax due respondent did not have an available overpayment of estate_tax to credit against the estate’s gift_tax liability respondent’s determination to terminate the estate’s sec_6166 election does not change this result because termination of the election simply causes the deferred portion to be due immediately rather at some later time any overpayment of the nondeferrable portion must still be applied to the unpaid estate continued we note that the estate is seeking relief from the estate_tax due in the case at docket no in that case the estate contends that the settlement officer abused her discretion because she did not hold this case in abeyance pending resolution of the estate_tax matter regardless of the outcome in that case our analysis in the instant case remains the same we review a settlement officer’s determination using the information available at the time of his or her determination see hoyle v commissioner t c pincite 125_tc_301 aff’d 469_f3d_27 1st cir mccorkle v commissioner tcmemo_2003_34 slip op pincite there was no estate_tax overpayment available on date to credit against the gift_tax liability sec_6330 requires the settlement officer to consider the following during a cdp hearing whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the nftl or proposed levy action balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary lunsford v commissioner continued tax first even if payment is immediately due see 92_tc_714 aff’d 928_f2d_901 9th cir 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite see also sec_6320 the settlement officer based her determination on the required factors the settlement officer verified that all legal and procedural requirements were met considered the issues the estate raised and determined that the proposed collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of the estate that the collection action be no more intrusive than necessary consequently we sustain the notice_of_determination to proceed with the proposed collection action any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
